                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEVERE ANDRE HALL, SR.
              Plaintiff,                                     CIVIL ACTION

               v.

PHILADELPHIA HOUSING
AUTHORITY et al.,                                            No. 17-5753
                  Defendants.



                                    MEMORANDUM

PRATTER,J.                                                                           APRIL 5, 2019

       Devere Andre Hall, Sr. brings claims against the Philadelphia Housing Authority and

Tracy T. Hearst, who works for the PHA. Mr. Hall claims that the PHA discriminated against

him and violated his due process rights when the PHA refused to house Mr. Hall because of his

criminal record. But the record shows that the exact opposite is true: although the PHA initially

determined Mr. Hall was ineligible for housing because he had been convicted of a homicide-

related offense, the PHA reversed its decision after a hearing revealed that the offense was only a

misdemeanor.     Nothing in the record supports that Mr. Hall was the victim of unlawful

discrimination and nothing shows that he was denied due process. The motion for summary

judgment must therefore be granted.




                                                 1
                                         BACKGROUND 1

        On August 4, 2016, Mr. Hall applied to be on the PHA Public Housing Waiting List. 2

Mr. Hall requested placement at the first available housing site with wheelchair accessibility.

About three weeks later, Mr. Hall completed an application for PHA housing. Mr. Hall noted on

the form that he needed mobility accommodations, including for a wheelchair.          Mr. Hall then

updated his application, reflecting a change in his phone number and email address.

       At the time Mr. Hall applied for PHA housing, the PHA maintained a Program

Admissions and Continued Occupancy Policy (the "Admissions Policy"), which, among other

things, describes certain eligibility requirements for PHA housing applicants like Mr. Hall. The

Admissions Policy states that the PHA conducts a credit check and criminal background check

on all applicants. Motion, Ex. G §§ 4.18, 4.20. The Admissions Policy also states that the

presence of certain factors could lead to mandatory denial.

       An applicant would be mandatorily denied if:

       Any household member has been convicted of a homicide-related offense, i.e. the
       killing of one human being by another. This includes murder, manslaughter
       (voluntary or involuntary), and conspiracy to commit murder. Mandatory denial is
       required if the homicide related conviction is within the time frames, as described
       in Appendix D.

Id. § 4.20.1. Another section of the Admissions Policy further notes that "[i]f PHA proposes to

deny assistance based on criminal record information, . . . [t]he applicant will have an

opportunity to dispute the accuracy and relevance of the information through the informal

hearing process." Id. § 4.20.

        The facts as stated in this section are based on the Court's review of the numerous
exhibits attached by the defendants to their motion for summary judgment.
2
        Mr. Hall alleges in his complaint that he sought housing at the Marshall Shepard and
Martin Luther King IV facilities. The record does not contain any indication that Mr. Hall
specifically requested placement at these locations, but it is clear from the record that Mr. Hall
did apply for PHA housing.

                                                2
        In response to Mr. Hall's application, the PHA hosted Mr. Hall for a pre-eligibility

interview. The waitlist processing notes for this interview reflect that Mr. Hall attended the

interview, that his file was missing several documents, and that his request to join the PHA

housing waitlist was rejected.       About a week after the interview, the PHA Admissions

Department sent Mr. Hall a letter memorializing that his application had been rejected. The

letter specifically identified two reasons for Mr. Hall's rejection:

        1. "Police Record Failures Involuntary Manslaughter. Felony 'Guilty' disposition date
           of 9/30/1997"; and

        2. "Landlord/Tenant Judgment: Action date of 11/25/2015. Plaintiff 1415 Fairmount
           Limited Partnership. Judgment Amount of $871.00."

Motion, Ex. L. The letter included, as attachments, a "background check" report on Mr. Hall,

which included, among other things, the record of his involuntary manslaughter conviction. Id.

The letter also stated that Mr. Hall was entitled to a hearing if he disagreed with the PHA

Admissions Department's decision and wanted "to have the decision reviewed[.]" Id.

        Mr. Hall did request a hearing with the PHA to challenge the rejection of his application.

Motion, Ex. M. The PHA Admissions Department sent Mr. Hall a letter scheduling the hearing,

Motion, Ex. N, but Mr. Hall's request for review was denied after he failed to appear. Motion,

Ex. 0. The letter sent to Mr. Hall denying his request for review was signed by Tracy Hearst, on

behalf of the hearing panel. Id. Pursuant to that letter, Mr. Hall could still appeal the hearing

panel's determination by filing an appeal with the Philadelphia Court of Common Pleas within

30 days of the letter. Id.




                                                  3
        Although Mr. Hall would normally have to pursue his appeal of the hearing panel's

decision through the courts, the PHA Admission Department sent Mr. Hall another letter

scheduling a second hearing to review his ineligibility determination. Motion, Ex. P. 3

       During the hearing-with Mr. Hall in attendance-a review panel provided context to

Mr. Hall about his prior rejection, including explaining to Mr. Hall that even absent his

involuntary manslaughter conviction, he "would've been denied because of the landlord/tenant

judgment." Motion, Ex. Q at 3. The panel also asked Mr. Hall questions about the PHA's two

reasons for previously denying Mr. Hall's housing application. Mr. Hall had the opportunity, for

example, to clarify that his conviction for involuntary manslaughter was a misdemeanor

conviction under the state criminal code, see id. at 2-3, and to describe the circumstances

precipitating the charge. Id. at 7-8. Mr. Hall also was able to add context to his landlord/tenant

dispute, including his explanation that he had only missed payments because he was

uncomfortable going to the rental office at his prior residence after being sexually harassed by an

employee there. Id. at 3.

       About two weeks after the hearing, Ms. Hearst sent a letter to Mr. Hall stating that the

PHA had reversed its previous decision to deny Mr. Hall's housing application outright. See

Motion, Ex. R. The PHA "overturned" its decision "as it relate[d] to [Mr. Hall's] criminal

background denial" and, with regards to the landlord/tenant dispute, "granted [Mr. Hall]

additional [t]ime to supply documentation showing that [he] ha[ d] entered into a repayment

agreement." Id. at 1. The letter also included an "Informal Admissions Hearing Decision"

memorandum, which (1) stated that because Mr. Hall's involuntary manslaughter conviction was

a "misdemeanor offense," it "should not have garnered his denial from the [PHA housing]


3
       It is unclear, from the record, what, if anything, precipitated the PHA Admission
Department's decision to give Mr. Hall a second hearing date.
                                                4
program," id. at 2, and (2) provided Mr. Hall with 30 days to "provide this hearing panel with a

copy of the repayment agreement with his former landlord." Id.

        After the elapse of the 30-day period for Mr. Hall to provide proof to the PHA that he had

repaid his outstanding rent obligation, the PHA sent Mr. Hall another letter stating that the denial

of Mr. Hall's PHA housing application had been upheld because Mr. Hall never proved that he

settled the landlord/tenant issue. Motion, Ex. S at 1-2. The letter included another "Informal

Admissions Hearing Decision" memorandum, explaining that Mr. Hall had not complied with

the terms set forth in the previous memorandum. Id. at 2-3.

       Just over a week later, Mr. Hall faxed to Ms. Hearst a rental payment agreement for the

at-issue landlord tenant dispute. Motion, Ex. T. That same day, the PHA sent Mr. Hall a letter

overturning its denial of Mr. Hall's PHA housing application. Motion, Ex. U. The letter, like

the two previous PHA letters, included an "Informal Admissions Hearing Decision"

memorandum, which explained that although Mr. Hall had initially missed the deadline to

submit a repayment agreement with his former landlord, Mr. Hall had since provided a copy of a

repayment agreement. Id. at 2.

       Finally, in October, 2017, Mr. Hall executed a PHA lease agreement for an apartment in

a PHA property. Motion, Ex. X. The lease agreement is countersigned by Mr. Hall and by a

PHA property manager.       Mr. Hall's complaint confirms that, at least at the onset of this

litigation, he continued to live at the same PHA-run property. Compare id. with Amended

Compl. at 1 (stating Mr. Hall's address); see also   Answer~   1.

                                        LEGAL STANDARD

       A court shall grant a motion for summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of



                                                 5
law." Fed. R. Civ. P. 56(a). An issue is "genuine" if there is a "sufficient evidentiary basis" on

which a reasonable factfinder could return a verdict for the non-moving party. Kaucher v. Cnty.

of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). A factual dispute is "material" if it "might affect the outcome of the case

under governing law." Id. (citing Anderson 477 U.S. at 248). Under Rule 56, the Court must

view the evidence presented on the motion in the light most favorable to the non-moving party

and draw all inferences in that party's favor.          Id.   However, "[u]nsupported assertions,

conclusory allegations, or mere suspicions are insufficient to overcome a motion for summary

judgment." Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (citing

Williams v. Borough of West Chester, 891F.2d458, 460 (3d Cir. 1989)).

       The movant bears the initial responsibility for informing the Court of the basis for the
         '
motion for summary judgment and identifying those portions of the record that demonstrate the

absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986). Where the non-moving party bears the burden of proof on a particular issue, "the burden

on the moving party may be discharged by 'showing'-that is, pointing out to the district court-

that there is an absence of evidence to support the nonmoving party's case." Id. at 325. After

the moving party has met its initial burden, the non-moving party must set forth specific facts

establishing that there is a genuinely disputed factual issue for trial by "citing to particular parts

of materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations ... , admissions, interrogatory answers, or other materials"

or by "showing that the materials cited do not establish the absence or presence of a genuine

dispute." Fed. R. Civ. P. 56(c). Summary judgment is appropriate unless the non-moving party

makes a factual showing "sufficient to establish the existence of an element essential to that



                                                  6
party's case, and on which that party will bear the burden of proof at trial." Celotex, 477 U.S. at

322.

        Pro se litigants such as Mr. Hall are "held to 'less stringent standards' than trained

counsel." Benckini v. Hawk, 654 F. Supp. 2d 310, 316 n.l (E.D. Pa. 2009) (quoting Haines v.

Kerner, 404 U.S. 519, 520 (1972)). The Court stands prepared to "apply the applicable law,

irrespective of whether a prose litigant has mentioned it by name." Holley v. Dep't of Veteran

Affairs, 165 F.3d 244, 247--48 (3d Cir. 1999) (citations omitted). However, on a motion for

summary judgment, "a pro se plaintiff is not relieved of his obligation under Rule 56 to point to

competent evidence in the record that is capable of refuting a defendant's motion for summary

judgment." Dawson v. Cook, 238 F. Supp. 3d 712, 717 (E.D. Pa. 2017) (citation omitted).

"[M]erely because a non-moving party is proceeding pro se does not relieve him of the

obligation under Rule 56(e) to produce evidence that raises a genuine issue of material fact."

Boykins v. Lucent Techs., Inc., 78 F. Supp. 2d 402, 408 (E.D. Pa. 2000); see also Zilich v.

Lucht, 981 F.2d 694, 696 (3d Cir. 1992) (stating that despite liberal construction of the

complaint, pro se plaintiff "still has before him the formidable task of avoiding summary

judgment by producing evidence 'such that a reasonable jury could return a verdict for [him]."')

(quoting Anderson, 477 U.S. at 248).

                                           DISCUSSION

       Mr. Hall's claims for discrimination on the basis of his criminal history fall into two

buckets. First, Mr. Hall raises fair housing claims under both state and federal law. Second, Mr.

Hall brings claims for due process violations. Both claims fail as a matter of law, and the Court

will address each in tum. 4


4
         Although not raised by the defendants, the Court is skeptical that Mr. Hall has standing to
litigate his claims. "Absent Article III standing, a federal court does not have subject matter
                                                 7
I.      Fair Housing Claims

            Mr. Hall has not adequately alleged housing discrimination, under either federal or state

     law. The Fair Housing Act makes it unlawful to discriminate "because of race , color, religion'

     sex, familial status, or national origin," as well as on the basis of a handicap. 42 U.S.C. § 3604.

 The Pennsylvania Human Relations Act prohibits housing discrimination "because of ... race,

 color, familial status, age, religious creed, ancestry, sex, national origin or handicap or

 disability[.]" 43 Pa. Stat. Ann. § 955(h).




 jurisdiction to address a plaintiffs claims, and they must be dismissed." Taliaferro v. Darby
 Twp. Zoning Bd., 458 F.3d 181, 188 (3d Cir.2006). Even where neither party addresses
 standing, courts "are required to raise issues of standing sua sponte if such issues exist." Steele
 v. Blackman, 236 F.3d 130, 134 n.4 (3d Cir. 2001) (citing FOCUS v. Allegheny Cnty. Court of
 Common Pleas, 75 F.3d 834, 838 (3d Cir. 1996)).
         Article III standing requires "(1) injury-in-fact, which is an invasion of a legally protected
 interest that is (a) concrete and particularized, and (b) actual or imminent, not conjectural or
 hypothetical; (2) a causal connection between the injury and the conduct complained of; and (3)
 it must be likely, as opposed to merely speculative, that the injury will be redressed by a
 favorable decision." Danvers Motor Co., Inc. v. Ford Motor Co., 432 F.3d 286, 290-91 (3d Cir.
 2005). Here, it is doubtful that Mr. Hall can establish any injury-in-fact.
         "The sole requirement for standing to sue under the Fair Housing Act is the Art. III
 minima of injury in fact: that the plaintiff allege that as a result of the defendant's actions he has
 suffered 'a distinct and palpable injury."' Fair Hous. Council of Suburban Philadelphia v.
 Montgomery Newspapers, 141 F.3d 71, 75 (3d Cir. 1998) (quoting Havens Realty Corp. v.
 Coleman, 455 U.S. 363, 372 (1982)). Although the PHA initially denied Mr. Hall's request for
 housing, the PHA reversed that decision and granted Mr. Hall's PHA housing application.
 Indeed, Mr. Hall's address-which he provided in the complaint-is the address for a PHA-
 owned facility. Compare Motion, Ex. X (lease between Mr. Hall and PHA) with Amended
 Compl. at 1 (stating Mr. Hall's address). As such, the only potential injury that Mr. Hall can
 possibly establish is that he "missed [the] opportunity to move in Marshal Shepard and the
 Martin Luther King [facilities]" because of the PHA's delay in granting his application.
 Amended Compl. at 3. Upon consideration of Mr. Hall's prose status, and because it is at least
 hypothetically possible that Mr. Hall experienced some "distinct and palpable injury" from his
 placement in housing other than the Marshal Shepard or Martin Luther King facilities, the Court
 will assume arguendo that Mr. Hall has suffered an injury-in-fact and will proceed to the merits
 of Mr. Hall's claims. But ifthe record includes an Article III injury, it is by only the narrowest
 of margins.

                                                     8
        Mr. Hall alleges only that the PHA discriminated against him on the basis of his criminal

history, and as such the PHA's housing policies do not facially violate the FHA or PHRA. See

Talley v. Lane, 13 F.3d 1031, 1034 (7th Cir. 1994) ("The Fair Housing Act does not require that

a dwelling be rented to an individual who would constitute a direct threat to the health and safety

of other individuals or whose tenancy would result in substantial physical damage to the property

of others. Thus, it is within the [housing agency's] discretion to find that individuals with a

history of convictions for property and assaultive crimes would be a direct threat to other tenants

and to deny their applications.") (citation omitted); see also Corley v. Jahr, No. 11-9044, 2013

WL 1453367, at *2 (S.D.N.Y. Mar. 28, 2013) (dismissing claims under FHA where plaintiff was

denied based on his "felony conviction and poor credit"). Nor has Mr. Hall alleged a cause of

action for-let alone established any facts supporting-a disparate impact claim of housing

discrimination. See generally Amended Compl. 5


5
        Out of an abundance of caution, the Court will briefly explain that the record does not
support a claim for housing discrimination under a disparate impact theory. The United States
Department of Housing and Urban Development ("HUD") recently issued two guidance
documents suggesting that the use of arrest and conviction records may violate the FHA by
disparately impacting minorities. The record here, however, does not support determining that
the PHA' s use of criminal history causes a disparate impact on any protected class or protected
class member.
       The first guidance document, issued by the Office of Public and Indian Housing on
November 2, 2015, focused on the use of arrest records in scrutinizing housing applications. See
HUD Notice PIH 2015-19: Guidance for Public Housing Agencies (PHAs) and Owners of
Federally-Assisted Housing on Excluding the Use of Arrest Records in Housing Decisions,
(Nov. 2, 2015), available at http://portal.hud.gov/hudportal/documents/huddoc?id=PIH2015-
19.pdf (the "November 2, 2015 Guidance"). The November 2, 2015 Guidance "inform[ed]
[Public Housing Agencies] and owners of other federally-assisted housing that arrest records
may not be the basis for denying admission." Id. at 2 (emphasis added). The November 2, 2015
Guidance also identified admission policies that "limited their criminal record screening to
assessments of conviction records" as exemplifying a best practice. Id. at 5 (emphasis added).
The PHA did not use Mr. Hall's arrest records in assessing his application, and so the November
2, 2015 Guidance is not implicated in this case.
       The second guidance document, issued on April 4, 2016, stated that the use of criminal
history may have a disparate impact on minority communities and may therefore violate the
                                                9
        Mr. Hall's federal and state claims for fair housing violations fail as a matter of law and

must be dismissed.




FHA. See UD Guidance on Application of Fair Housing Act Standards to the Use of Criminal
Records by Providers of Housing and Real Estate-related Transactions, (Apr. 4, 2016), available
at https://www.hud.gov/sites/documents/HUD_ OGCGUIDAPPFHASTANDCR.PDF (the "April
4, 2016 Guidance"). The April 4, 2016 Guidance observed that "[w]hile having a criminal
record is not a protected characteristic under the Fair Housing Act, criminal history-based
restrictions on housing opportunities violate the Act if, without justification, their burden falls
more often on renters or other housing market participants of one race or national origin over
another (i.e., discriminatory effects liability)." Id. at 2. "Thus, where a policy or practice that
restricts access to housing on the basis of criminal history has a disparate impact on individuals
of a particular race, national origin, or other protected class, such policy or practice is unlawful
under the Fair Housing Act if it is not necessary to serve a substantial, legitimate,
nondiscriminatory interest of the housing provider, or if such interest could be served by another
practice that has a less discriminatory effect." Id.
         Mr. Hall does not allege, and nothing in the record establishes, that the PHA's criminal
history policy has a disparate impact on any protected class members. See Texas Dep't of Hous.
& Cmty. Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507, 2523 (2015) ("A
plaintiff who fails to allege facts at the pleading stage or produce statistical evidence
demonstrating a causal connection [between protected class membership and alleged
discriminatory effect] cannot make out a prima facie case of disparate impact."); see also April 4,
2016 Guidance at 3 ("In the first step of the [disparate impact] analysis, a plaintiff (or HUD in an
administrative adjudication) must prove that the criminal history policy has a discriminatory
effect, that is, that the policy results in a disparate impact on a group of persons because of their
race or national origin.").
        The record only establishes that Mr. Hall was a member of one protected class: those
with a handicap. See 24 CPR § 100.500(a) ("A practice has a discriminatory effect where it
actually or predictably results in a disparate impact on a group of persons or creates, increases,
reinforces, or perpetuates segregated housing patterns because of race, color, religion, sex,
handicap, familial status, or national origin."). Mr. Hall applied for wheelchair accessible
housing. See Motion, Ex. H. Nothing in the record suggests that a ban on residents with
convictions for homicide-related offenses disparately impacts disabled persons.
        The record does not establish Mr. Hall's membership in any other protected class. The
only reference in the record to Mr. Hall's race (or any other protected class membership) appears
to be on his criminal background check, which lists his race as "Unknown/Unreported." Motion,
Ex. Q at 10. Mr. Hall cannot reach even the first step of the analysis set forth in the April 4,
2016 Guidance and the Supreme Court's disparate impact caselaw. Thus, the Court need not
consider (1) what impact-if any-the PHA's Admissions Policy had on protected class
members and (2) whether the Admissions Policy is narrowly tailored to serve a substantial
government interest.

                                                 10
II.      Due Process Claims

             In addition to his fair housing claims, Mr. Hall also alleges generally that the PHA

      violated his due process rights. Because Mr. Hall does not specify whether the PHA allegedly

  violated procedural or substantive due process, the Court analyzes both and determines that Mr.

  Hall can prove a violation of neither.

            A. Procedural Due Process

            When a plaintiff alleges that a state actor failed to provide procedural due process, courts

  employ a "familiar two-stage analysis," Robb v. City of Philadelphia, 733 F.2d 286, 292 (3d Cir.

  1984), inquiring "(1) whether the asserted individual interests are encompassed within the

  fourteenth amendment's protection of life, liberty, or property; and (2) whether the procedures

  available provided the plaintiff with due process of law." Alvin v. Suzuki, 227 F.3d 107, 116 (3d

  Cir. 2000) (quotations omitted).

            At the first stage of the analysis, the Court will "assume, without deciding, that [a public

  housing applicant] plaintiff has a cognizable property interest [in public housing] sufficient to

  implicate the due process clause." Johnson v. Philadelphia Hous. Auth., No. 93-2296, 1993 WL

  544408, *6 (E.D. Pa. Dec. 30, 1993); see also Baldwin v. Hous. Auth. of City of Camden, NJ,

  278 F. Supp. 2d 365, 378 (D.N.J. 2003) (collecting cases "accord[ing] procedural due process

  protection to applicants for benefits who did not have present enjoyment of the benefit"). As to

  the second stage, i.e., whether Mr. Hall received due process of law, "[t]he fundamental

  requirement of due process is the opportunity to be heard at a meaningful time and in a

  meaningful manner." Mathews v. Eldridge, 424 U.S. 319, 333 (1976).

            A reasonable factfinder could only conclude that Mr. Hall received a meaningful

  opportunity to be heard on his application for public housing. Although it is true that the PHA



                                                    11
originally denied Mr. Hall's housing application because of his conviction for involuntary

manslaughter, see Motion, Ex. L, at least three facts show that the PHA meaningfully allowed

Mr. Hall to be heard. First, the PHA's letter initially denying Mr. Hall's application clearly

stated that Mr. Hall could appeal the PHA's decision and receive a hearing on his appeal.

Motion, Ex. L. Second, the PHA scheduled two separate hearings to review Mr. Hall's rejection,

even scheduling the second hearing after Mr. Hall apparently failed to appear at the first hearing.

See Motion, Ex. N-P. And third-and most conclusively-after a thorough hearing discussing

Mr. Hall's criminal history (and the rejection generally), see Motion, Ex. Q, the PHA reversed its

decision and accepted Mr. Hall's application for housing. See Motion, Exs. R, U. Given the

ultimate outcome of the PHA's review of Mr. Hall's application, it is hard to imagine a more

meaningful opportunity to be heard than one that results in the reversal of the initial negative

decision. Simply put, any reasonable factfinder would determine that the PHA provided Mr.

Hall with due process of law.

       B. Substantive Due Process

       The touchstone of substantive due process is "the protection of the individual against

arbitrary action of government." Wolff v. McDonnell, 418 U.S. 539, 558 (1974). "To generate

liability, [state] action must be so ill-conceived or malicious that it 'shocks the conscience.'"

Miller v. City of Philadelphia, 174 F.3d 368, 375 (3d Cir. 1999) (quoting County of Sacramento

v. Lewis, 523 U.S. 833, 846 (1998)). "The exact degree of wrongfulness necessary to reach the

'conscience-shocking' level depends upon the circumstances of a particular case." Id.

       Here, no factfinder would determine that the PHA's conduct was anywhere near

conscience-shocking.   The PHA's policy not to provide housing to individuals convicted of

homicide-related offenses manifests "an effort to prevent future drug-related and other criminal



                                                12
       activity, as well as other patterns of behavior that pose a threat to the health, safety or right to

       peaceful enjoyment of the premises by other residents[.]" Motion, Ex. G § 4.20. Moreover, as

       stated in the PHA's Admissions Policy, even where an applicant is denied because of criminal

       history, the applicant can challenge the rejection. Id. Mr. Hall's case is the poster-child for a

       successful challenge through the hearing process: Mr. Hall successfully overturned his rejection

       by presenting evidence that although he had been convicted of a homicide-related offense, his

       conviction was in fact a misdemeanor and therefore he was not deemed to be a danger to other

       PHA residents. Motion, Exs. Q, R. Neither the PHA's Admissions Policy nor its application

       thereof to Mr. Hall could shock the conscience of a reasonable factfinder, and so Mr. Hall's

       substantive due process claim must be dismissed. 6

III.       Mr. Hall's Outstanding Motions

              In addition to the defendants' motion for summary judgment, there are several other

       motions outstanding, all brought by Mr. Hall. First, Mr. Hall seeks leave to amend his complaint

       to add as a defendant Shelba Bennett, whom Mr. Hall identifies as a PHA Admissions Officer.

       See Doc. No. 20. Because adding Ms. Bennett would be futile,7 the Court will deny the motion.

       See Harris v. Steadman, 160 F. Supp. 3d 814, 817 (E.D. Pa. 2016) ("Leave should be granted

       unless: (1) an amendment would be futile . . . . Amendment is futile if a proposed amended

       complaint is frivolous or advances a claim or defense that is legally insufficient on its face.")

              Second, Mr. Hall requests appointment of counsel.            "The Supreme Court has not

   recognized nor has the court of appeals found a constitutional right to counsel for civil litigants."

   6
          The defendants also argue that Mr. Hall has failed to satisfy the requirements for
   organizational liability under Monell v. New York City Department of Social Services, 436 U.S.
   658 (1978). Because the Court determines that there is no underlying constitutional violation,
   the Court need not analyze whether Mr. Hall can establish liability under Monell.
   7     As discussed above, Mr. Hall does not have any cognizable claims, whether against the
   PHA or its employees.

                                                        13
Parham v. Johnson, 126 F.3d 454, 456 (3d Cir. 1997). The Court may, as a matter of its

discretion, choose to appoint counsel for plaintiffs proceeding in forma pauperis. 28 U.S.C.A. §

1915(e)(1 ).   "' [T]he appointment of counsel for an indigent plaintiff in a civil case . . . is

discretionary with the court and is usually only granted upon a showing of special circumstances

indicating the likelihood of substantial prejudice to him resulting, for example, from his probable

inability without such assistance to present the facts and legal issues to the court in a complex

but meritorious case."' Tabron v. Grace, 6 F.3d 147, 154 (3d Cir. 1993) (quoting Smith-Bey v.

Petsock, 741 F.2d 22, 26 (3d Cir. 1984)). In determining whether a district court should appoint

counsel, the Third Circuit Court of Appeals points to a two-phase analysis that courts should

employ: "As a preliminary matter, the plaintiffs claim must have some merit in fact and law. If

the district court determines that the plaintiffs claim has some merit, then the district court

should consider [several] factors[.]" Parham, 126 F.3d at 457 (citations omitted). Here, as

discussed above, Mr. Hall's claims do not have merit. He is not entitled to appointment of

counsel.

       Third and finally, Mr. Hall moves for summary judgment and/or default judgment. 8 Mr.

Hall does not identify any basis for his motion for summary judgment. He merely restates his

belief that it was improper for the PHA to rely on his conviction for involuntary manslaughter in

initially denying his application for public housing. See Doc. No. 22. But the record contains no

facts supporting Mr. Hall's claims and instead establishes that the PHA (1) did not violate state

or federal fair housing laws and (2) did not violate substantive or procedural due process.




8
      Although it is unclear, the Court suspects that Mr. Hall's cross-motion for summary
judgment is intended to function as an opposition to the defendants' motion for summary
judgment.
                                                14
                                     CONCLUSION

       There is no evidence that the PHA's criminal history policy violates state or federal fair

housing laws or the Constitution. Mr. Hall's case presents an example of due process at work.

Although the PHA may have erred in its initial decision to deny Mr. Hall's application for public

housing, the PHA corrected that decision after giving Mr. Hall a meaningful opportunity to

demonstrate the PHA's error.

       For the foregoing reasons, the defendants' motion for summary judgment is granted and

Mr. Hall's pending motions are denied. An appropriate order follows.



                                                    BY THE COURT:




                                               15
